740 N.W.2d 303 (2007)
HASTINGS MUTUAL INSURANCE COMPANY, Plaintiff-Appellant/Cross-Appellee,
v.
MOSHER, DOLAN, CATALDO & KELLY, INC., Defendant-Appellee/Cross-Appellant, and
Lisa Feinbloom and David Feinbloom, Defendants.
Docket No. 131546. COA No. 265621.
Supreme Court of Michigan.
October 31, 2007.
On order of the Court, leave to appeal having been granted and this case having been brief and argued by counsel, the order of May 23, 2007 which granted leave to appeal is VACATED and leave to appeal is DENIED, because we are no longer persuaded that the questions presented should be reviewed by this Court.